Per Curiam.
The plaintiff brought an action for rent on a written lease for an apartment in Atlantic City. The defendant interposed the defense of an eviction and counter-claimed for breach of the covenant to furnish heat, hot water and for quiet enjoyment.
The trial judge gave judgment for the defendant, since the plaintiff had not sustained the burden of proof that there was not an eviction. We apprehend that upon proof of the written lease and the arrears in rent the landlord made a prima facie case, and that the burden of proof as to the eviction was upon the tenant. Gunther v. Oliver, 97 N. J. L. 376. We have doubt as to whether the testimony of the defendant’s witnesses established an eviction. O’Neil v. Pearse, 87 Id. 382.
The judgment below is reversed and a venire de novo awarded.